Exhibit 10(d)

1993

STOCK OPTION AND RETENTION STOCK PLAN

of

UNION PACIFIC CORPORATION

(Effective April 16, 1993 -

As Amended September 30, 1993,

July 28, 1994, April 24, 1997,

November 20, 1997, September 24, 1998¸ May 27, 1999,

May 25, 2000, November 16, 2000, January 25, 2001 and November 16, 2006)



--------------------------------------------------------------------------------

1993 STOCK OPTION AND RETENTION STOCK PLAN

OF UNION PACIFIC CORPORATION

1. PURPOSE

The purpose of the 1993 Stock Option and Retention Stock Plan of Union Pacific
Corporation is to promote and closely align the interests of employees of Union
Pacific Corporation and its shareholders by providing stock based compensation.
The Plan is intended to strengthen Union Pacific Corporation’s ability to reward
performance which enhances long term shareholder value; to increase employee
stock ownership through performance based compensation plans; and to strengthen
the company’s ability to attract and retain an outstanding employee and
executive team.

2. DEFINITIONS

The following terms shall have the following meanings:

“Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Act.

“Approved Leave of Absence” means a leave of absence of definite length approved
by the Senior Vice President – Human Resources of the Company, or by any other
officer of the Company to whom the Committee delegates such authority.

“Award” means an award of Retention Shares or Stock Units pursuant to the Plan.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.

“Beneficiary” means any person or persons designated in writing by a Participant
to the Committee on a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Participant prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Participant, “Beneficiary” shall mean
such Participant’s estate; and further provided that no designation of
Beneficiary shall be effective unless it is received by the Company before the
Participant’s death.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one of the following:

 

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or



--------------------------------------------------------------------------------

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on November 16, 2000,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which is owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

“Code” means the Internal Revenue Code of 1986, as amended, or the corresponding
provisions of any successor statute.

“Committee” means the Committee designated by the Board to administer the Plan
pursuant to Section 3.

“Common Stock” means the Common Stock, par value $2.50 per share, of the
Company.

“Company” means Union Pacific Corporation, a Utah corporation, or any successor
corporation.

“Option” means each non-qualified stock option, incentive stock option and stock
appreciation right granted under the Plan.

 

2



--------------------------------------------------------------------------------

“Optionee” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Option under the Plan.

“Participant” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Award under the Plan.

“Person” shall have the meaning given in Section 3(a)(9) of the Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

“Plan” means this 1993 Stock Option and Retention Stock Plan, as amended from
time to time.

“Retention Shares” means shares of Common Stock subject to an Award granted
under the Plan.

“Restriction Period” means the period defined in Section 9(a).

“Stock Unit” means the right to receive in the future a share of Common Stock.

“Subsidiary” means any corporation of which the Company owns directly or
indirectly at least a majority of the outstanding shares of voting stock.

“Unit Restriction Period” means the period defined in Section 10.

“Unit Vesting Condition” means any condition to the vesting of Stock Units
established by the Committee pursuant to Section 10.

“Vesting Condition” means any condition to the vesting of Retention Shares
established by the Committee pursuant to Section 9.

3. ADMINISTRATION

The Plan shall be administered by the Committee, which shall be comprised of not
less than three members of the Board, none of whom shall be employees of the
Company or any Subsidiary. The Committee shall (i) grant Options to Optionees
and make Awards of Retention Shares and Stock Units to Participants, and
(ii) determine the terms and conditions of such Options and Awards of Retention
Shares and Stock Units, all in accordance with the provisions of the Plan. The
Committee shall have full authority to construe and interpret the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, to
administer the Plan, and to take all such steps and make all such determinations
in connection with the Plan and Options and Awards granted thereunder as it may
deem necessary or advisable. Each Option and grant of Retention Shares or Stock
Units shall, if required by the Committee, be evidenced by an

 

3



--------------------------------------------------------------------------------

agreement to be executed by the Company and the Optionee or Participant,
respectively, and contain provisions not inconsistent with the Plan. All
determinations of the Committee shall be by a majority of its members and shall
be evidenced by resolution, written consent or other appropriate action, and the
Committee’s determinations shall be final. Each member of the Committee, while
serving as such, shall be considered to be acting in his or her capacity as a
director of the Company.

4. ELIGIBILITY

To be eligible for selection by the Committee to participate in the Plan an
individual must be an employee of the Company or a Subsidiary. Directors who are
not full-time salaried employees shall not be eligible. In granting Options or
Awards of Retention Shares or Stock Units to eligible employees, the Committee
shall take into account the duties of the respective employees, their present
and potential contributions to the success of the Company or a Subsidiary, and
such other factors as the Committee shall deem relevant in connection with
accomplishing the purpose of the Plan.

5. STOCK SUBJECT TO THE PLAN

Subject to the provisions of Section 13 hereof, the maximum number and kind of
shares as to which Options, or Retention Shares or Stock Units may at any time
be granted under the Plan are 16 million shares of Common Stock. Shares of
Common Stock subject to Options or Awards under the Plan may be either
authorized but unissued shares or shares previously issued and reacquired by the
Company. Upon the expiration, termination or cancellation (in whole or in part)
of unexercised Options, shares of Common Stock subject thereto shall again be
available for option or grant as Retention Shares or Stock Units under the Plan.
Shares of Common Stock covered by an Option, or portion thereof, which is
surrendered upon the exercise of a stock appreciation right, shall thereafter be
unavailable for option or grant as Retention Shares or Stock Units under the
Plan. Upon the forfeiture (in whole or in part) of a grant of Retention Shares
or Stock Units, the shares of Common Stock subject to such forfeiture shall
again be available for option or grant as Retention Shares or Stock Units under
the Plan if no dividends have been paid on the forfeited shares, and otherwise
shall be unavailable for such an option or grant.

6. TERMS AND CONDITIONS OF NON-QUALIFIED OPTIONS

All non-qualified options under the Plan shall be granted subject to the
following terms and conditions:

a. Option Price. The option price per share with respect to each option shall be
determined by the Committee but shall not be less than 100% of the fair market
value of the Common Stock on the date the option is granted, such fair market
value to be determined in accordance with the procedures to be established by
the Committee.

b. Duration of Options. Options shall be exercisable at such time or times and
under such conditions as set forth in the written agreement evidencing such
option, but in no event shall any option be exercisable subsequent to the tenth
anniversary of the date on which the option is granted.

 

4



--------------------------------------------------------------------------------

c. Exercise of Option. Except as provided in Section 6(h), 6(i), 8(c) or 8(d),
the shares of Common Stock covered by an option may not be purchased prior to
the first anniversary of the date on which the option is granted (unless the
Committee shall determine otherwise), or such longer period or periods, and
subject to such conditions, as the Committee may determine, but thereafter may
be purchased at one time or in such installments over the balance of the option
period as may be provided in the option. Any shares not purchased on the
applicable installment date may, unless the Committee shall have determined
otherwise, be purchased thereafter at any time prior to the final expiration of
the option. To the extent that the right to purchase shares has accrued
thereunder, options may be exercised from time to time by notice to the Company
stating the number of shares with respect to which the option is being
exercised.

d. Payment. Shares of Common Stock purchased under options shall, at the time of
purchase, be paid for in full. All, or any portion, of the option exercise price
may, at the discretion of the Committee, be paid by the surrender to the
Company, at the time of exercise, of shares of previously acquired Common Stock
owned by the Optionee, to the extent that such payment does not require the
surrender of a fractional share of such previously acquired Common Stock. In
addition, to the extent permitted by the Committee, the option exercise price
may be paid by authorizing the Company to withhold Common Stock otherwise
issuable on exercise of the option. Such shares previously acquired or shares
withheld to pay the option exercise price shall be valued at fair market value
on the date the option is exercised in accordance with the procedures to be
established by the Committee. A holder of an option shall have none of the
rights of a stockholder until the shares of Common Stock are issued to him or
her. If an amount is payable by an Optionee to the Company or a Subsidiary under
applicable withholding tax laws in connection with the exercise of non-qualified
options, the Committee may, in its discretion and subject to such rules as it
may adopt, permit the Optionee to make such payment, in whole or in part, by
electing to authorize the Company to withhold or accept shares of Common Stock
having a fair market value equal to the amount to be paid under such withholding
tax laws.

e. Restrictions. The Committee shall determine, with respect to each option, the
nature and extent of the restrictions, if any, to be imposed on the shares of
Common Stock that may be purchased thereunder including restrictions on the
transferability of such shares acquired through the exercise of such option.
Without limiting the generality of the foregoing, the Committee may impose
conditions restricting absolutely or conditionally the transferability of shares
acquired through the exercise of options for such periods, and subject to such
conditions, including continued employment of the Optionee by the Company or a
Subsidiary, as the Committee may determine.

f. Purchase for Investment. The Committee shall have the right to require that
each Optionee or other person who shall exercise an option under the Plan
represent and agree that any shares of Common Stock purchased pursuant to such
option will be purchased for investment and not with a view to the distribution
or resale thereof or that such shares will not be sold except in accordance with
such restrictions or limitations as may be set forth in the written agreement
granting such option.

 

5



--------------------------------------------------------------------------------

g. Non-Transferability of Options. During an Optionee’s lifetime, the option may
be exercised only by the Optionee. Options shall not be transferable, except for
exercise by the Optionee’s legal representatives or heirs.

h. Termination of Employment. Upon the termination of an Optionee’s employment
for any reason other than death, then, except as provided below, the option
shall be exercisable only as to those shares of Common Stock which were then
subject to the exercise of such option (provided that the Committee may
determine that particular limitations and restrictions under the Plan shall not
apply) and such option shall expire according to the following schedule (unless
the Committee shall provide for shorter periods at the time the option is
granted):

 

  (i) Retirement. Option shall expire, unless exercised, five (5) years after
the Optionee’s retirement from the Company or any Subsidiary under the
provisions of the Company’s or a Subsidiary’s pension plan.

 

  (ii) Disability. Any holding period required by Section 6(c) shall
automatically be deemed to be satisfied and Option shall expire, unless
exercised, five (5) years after the date the Optionee is eligible to receive
disability benefits under the provisions of the Company’s or a Subsidiary’s
long-term disability plan.

 

  (iii) Disposition of Business. In the case of a termination resulting from the
disposition by the Company or any of its Subsidiaries of all or a part of its
interest in, or the discontinuance of a business of, a subsidiary, division or
other business unit, unvested options shall not be forfeited, but any holding
period required by Section 6(c) shall be satisfied in accordance with its
original schedule (including any holding period associated with an option that
becomes a non-qualified option in accordance with Section 8(c)) and Option shall
expire, unless exercised, five (5) years after the date of termination;

 

  (iv) Force Reduction Program. In the case of a termination (other than
retirement) resulting from a force reduction program instituted by the Company
or any of its Subsidiaries, the Option shall expire, unless exercised, three
(3) years from the date of termination.

 

  (v) Gross Misconduct. Option shall expire upon receipt by the Optionee of the
notice of termination if he or she is terminated for deliberate, willful or
gross misconduct as determined by the Company.

 

  (vi)

Change in Control. In the event an Optionee’s employment is involuntarily
terminated by the Company (other than termination as a result of disability or
gross misconduct, but including a termination described in subsection (iii) and
(iv) above) within two years following a

 

6



--------------------------------------------------------------------------------

 

Change in Control all options shall become fully vested and the option shall
remain exercisable for a period of three (3) years following such termination
(or five (5) years following such termination in the case of a termination
described in Subsection (i), (iii) or (iv) above) but in no event after the
expiration of the option, and the option shall expire thereafter.

 

  (vii) All Other Terminations. Option shall expire, unless exercised, three
(3) months after the date of such termination.

i. Death of Optionee. Upon the death of an Optionee during his or her period of
employment, the option shall be exercisable only as to those shares of Common
Stock which were subject to the exercise of such option at the time of his or
her death, provided that (i) any holding period required by Section 6(c) shall
automatically be deemed to be satisfied and (ii) the Committee may determine
that particular limitations and restrictions under the Plan shall not apply, and
such option shall expire, unless exercised by the Optionee’s legal
representatives or heirs, five (5) years after the date of death (unless the
Committee shall provide for a shorter period at the time the option is granted).

j. Deferral. The Committee may permit an Optionee to elect to defer receipt of
all or part of the Common Stock issuable upon the exercise of an option,
pursuant to rules and regulations adopted by the Committee. The Committee may
not permit the payment of cash in lieu of Common Stock upon payment of the
deferred amount.

In no event, however, shall any option be exercisable pursuant to Sections 6(h)
or (i) subsequent to the tenth anniversary of the date on which it is granted.

7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

a. General. The Committee may also grant a stock appreciation right in
connection with a non-qualified option, either at the time of grant or by
amendment. Such stock appreciation right shall cover the same shares covered by
such option (or such lesser number of shares of Common Stock as the Committee
may determine) and shall, except for the provisions of Section 6(d) hereof, be
subject to the same terms and conditions as the related non-qualified option.

b. Exercise and Payment. Each stock appreciation right shall entitle the
Optionee to surrender to the Company unexercised the related option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to the excess of the fair market value of one share of Common Stock over
the option price per share times the number of shares covered by the option, or
portion thereof, which is surrendered. Payment shall be made in shares of Common
Stock valued at fair market value, or in cash, or partly in shares and partly in
cash, all as shall be determined by the Committee. The fair market value shall
be the value determined in accordance with procedures established by the
Committee. Stock appreciation rights may be exercised from time to time upon
actual receipt by the Company of written notice stating the number of shares of
Common Stock with respect to which the stock appreciation right is being
exercised, provided that if a stock appreciation right expires unexercised, it
shall be deemed exercised on the expiration date if any amount would be payable
with respect thereto. No

 

7



--------------------------------------------------------------------------------

fractional shares shall be issued but instead cash shall be paid for a fraction
or, if the Committee should so determine, the number of shares shall be rounded
downward to the next whole share. If an amount is payable by an Optionee to the
Company or a Subsidiary under applicable withholding tax laws in connection with
the exercise of stock appreciation rights, the Committee may, in its discretion
and subject to such rules as it may adopt, permit the Optionee to make such
payment, in whole or in part, by electing to authorize the Company to withhold
or accept shares of Common Stock having a fair market value equal to the amount
to be paid under such withholding tax laws.

c. Restrictions. The obligation of the Company to satisfy any stock appreciation
right exercised by an Optionee subject to Section 16 of the Act shall be
conditioned upon the prior receipt by the Company of an opinion of counsel to
the Company that any such satisfaction will not create an obligation on the part
of such Optionee pursuant to Section 16(b) of the Act to reimburse the Company
for any statutory profit which might be held to result from such satisfaction.

8. TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS.

a. General. The Committee may also grant incentive stock options as defined
under Section 422 of the Code. All incentive stock options issued under the Plan
shall, except for the provisions of Sections 6(h) and (i) and Section 7 hereof,
be subject to the same terms and conditions as the non-qualified options granted
under the Plan. In addition, incentive stock options shall be subject to the
conditions of Sections 8(b), (c), (d) and (e).

b. Limitation of Exercise. The aggregate fair market value (determined as of the
date the incentive stock option is granted) of the shares of stock with respect
to which incentive stock options are exercisable for the first time by such
Optionee during any calendar year, under this Plan or any other stock option
plans adopted by the Company, its Subsidiaries or any predecessor companies
thereof, shall not exceed $100,000. If any incentive stock options become
exercisable in any year in excess of the $100,000 limitation, options
representing such excess shall become non-qualified options exercisable pursuant
to the terms of Section 6 hereof and shall not be exercisable as incentive stock
options.

c. Termination of Employment. Upon the termination of an Optionee’s employment,
for any reason other than death, his or her incentive stock option shall be
exercisable only as to those shares of Common Stock which were then subject to
the exercise of such option except as provided below (provided that the
Committee may determine that particular limitations and restrictions under the
Plan shall not apply) and such option shall expire as an incentive stock option
according to the following schedule (unless the Committee shall provide for
shorter periods at the time the incentive stock option is granted) but shall, in
all cases other than 8(c)(iii) and 8(c)(iv), at the end of the period referred
to below become a non-qualified option exercisable pursuant to the terms of
Section 6 hereof (including Sections 6(h) and (i)) less the period already
elapsed under such Section:

 

  (i) Retirement. An incentive stock option shall expire, unless exercised,
three (3) months after the Optionee’s retirement from the Company or any
Subsidiary under the provisions of the Company’s or a Subsidiary’s pension plan.

 

8



--------------------------------------------------------------------------------

  (ii) Disability. In the case of an Optionee who is disabled within the meaning
of Section 22(e)(3) of the Code, any holding period required by Section 6(c)
shall automatically be deemed to be satisfied and an incentive stock option
shall expire, unless exercised, one (1) year after the earlier of the date the
Optionee terminates employment or the date the Optionee is eligible to receive
disability benefits under the provisions of the Company’s or a Subsidiary’s
long-term disability plan.

 

  (iii) Gross Misconduct. An incentive stock option shall expire upon receipt by
the Optionee of the notice of termination if he or she is terminated for
deliberate, willful or gross misconduct as determined by the Company.

 

  (iv) All Other Terminations. An incentive stock option shall expire, unless
exercised, three (3) months after the date of such termination.

d. Incentive Stock Options Granted On and After May 25, 2000. In the case of an
incentive stock option granted on or after May 25, 2000, the following
additional provisions shall apply:

 

  (i) Disposition of Business. Subject to Section 8(e), in the case of a
termination resulting from the disposition by the Company or any of its
Subsidiaries of all or a part of its interest in, or the discontinuance of a
business of, a subsidiary, division or other business unit, unvested options
shall not be forfeited, but any holding period required by Section 6(c) shall be
satisfied in accordance with its original schedule and the Option shall expire,
unless exercised, three (3) months after the date of termination, but shall at
the end of such three month period become a non-qualified option exercisable
pursuant to the terms of Section 6 hereof (including Section 6(h)(iii), less the
period already elapsed hereunder);

 

  (ii) Force Reduction Program. Subject to Section 8(e), in the case of a
termination (other than retirement) resulting from a force reduction program
instituted by the Company or any of its Subsidiaries, the Option shall expire,
unless exercised, three (3) months after the date of termination, but shall at
the end of such three (3) month period become a non-qualified option exercisable
pursuant to the terms of Section 6 hereof (including Section 6(h)(iv), less the
period already elapsed hereunder).

e. Additional Provisions Regarding Incentive Stock Options Granted On Or After
November 16, 2000. In the case of an incentive stock option granted on or after
November 16, 2000, the following additional provisions shall apply:

In the event an Optionee’s employment is involuntarily terminated by the Company
(other than termination as a result of disability or gross misconduct, but
including a

 

9



--------------------------------------------------------------------------------

termination described in subsections (d)(i) or (d)(ii) above) within two years
following a Change in Control, all options shall become fully vested and the
option shall remain exercisable for a period of three (3) months following such
termination (but in no event after the expiration of the option) and shall at
the end of such three (3) month period become a non-qualified option exercisable
pursuant to the terms of Section 6 hereof (including Section 6(h)(vii), less the
period already elapsed hereunder).

f. Additional Provisions Regarding Certain Incentive Stock Options Granted
Before May 25, 2000. In the case of an incentive stock option granted before
May 25, 2000, the following additional provisions shall apply:

 

  (i) Disposition of Business. In the case of incentive stock options granted
after September 24, 1998 and before May 25, 2000, in the event that a
termination results from the disposition by the Company of all or a part of its
interest in, or the discontinuance of the business of, a subsidiary, division or
other business unit of the Company, the Committee may extend the period during
which an incentive stock option may be exercised as a non-qualified option to up
to five (5) years from the date of such termination.

 

  (ii) Other Terminations. In the case of incentive stock options granted after
April 24, 1997 and before May 25, 2000, the Committee may extend the period
during which an incentive stock option may be exercised as a non-qualified stock
option to up to three (3) years from the date of a termination not due to
retirement, disability or gross misconduct or, if later, three (3) years from
the date the option becomes exercisable but not more than five years after the
date of such termination.

g. Death of Optionee. Upon the death of an Optionee during his or her period of
employment, the incentive stock option shall be exercisable as an incentive
stock option only as to those shares of Common Stock which were subject to the
exercise of such option at the time of death, provided that (i) any holding
period required by Section 6(c) shall automatically be deemed to be satisfied,
and (ii) the Committee may determine that particular limitations and
restrictions under the Plan shall not apply, and such option shall expire,
unless exercised by the Optionee’s legal representatives or heirs, five
(5) years after the date of death (unless the Committee shall provide for a
shorter period at the time the option is granted).

h. Leave of Absence. A leave of absence, whether or not an Approved Leave of
Absence, shall be deemed a termination of employment for purposes of Section 8.

In no event, however, shall any incentive stock option be exercisable pursuant
to Sections 8(c) or (d) subsequent to the tenth anniversary of the date on which
it was granted.

 

9. TERMS AND CONDITIONS OF AWARDS OF RETENTION STOCK

a. General. Retention Shares may be granted only to reward the attainment of
individual, Company or Subsidiary goals, or to attract or retain officers or
other employees of the

 

10



--------------------------------------------------------------------------------

Company or any Subsidiary, and shall be granted subject to the attainment of
performance goals unless the Committee shall determine otherwise. With respect
to each grant of Retention Shares under the Plan, the Committee shall determine
the period or periods, including any conditions for determining such period or
periods, during which the restrictions set forth in Section 9(b) shall apply,
provided that in no event, other than as provided in Section 9(c) or in the next
sentence, shall such restrictions terminate prior to 3 years after the date of
grant (the “Restriction Period”), and may also specify any other terms or
conditions to the right of the Participant to receive such Retention Shares
(“Vesting Conditions”). The Committee may determine in its sole discretion to
waive any or all of such restrictions prior to end of the Restriction Period or
the satisfaction of any Vesting Condition. Subject to Section 9(c) and any such
Vesting Condition, a grant of Retention Shares shall be effective for the
Restriction Period and may not be revoked; provided, however, in the event of a
Change in Control of the Company (i) with respect to Retention Shares (other
than Retention Shares granted pursuant to the Executive Incentive Premium
Exchange Program (“PEP Plan”) or the 2001 Long Term Plan (the “LTP”)), the
Restricted Period shall end with respect to that number of such Retention Shares
calculated by multiplying such Retention Shares by the fraction obtained by
dividing the number of full months during such Restricted Period through the
date of such Change in Control by the total number of months contained in such
Restricted Period (determined without regard to this proviso), (ii) with respect
to Retention Shares granted to such Participant pursuant to the PEP Plan, the
Restricted Period shall end with respect to that number of such Retention Shares
equal to (x) that number of such Retention Shares with a fair market value (as
of the date of grant) equal to the amount of incentive award such Participant
elected to forego in exchange for such Retention Shares (the “Original Retention
Shares”), and (y) number of Retention Shares which the Participant received as a
premium under the PEP Plan (the “Premium Retention Shares”) calculated by
multiplying such Premium Retention Shares by the fraction obtained by dividing
the number of full months during such Restricted Period through the date of such
Change in Control by the total number of months contained in such Restricted
Period, and (iii) Retention Shares granted to such Participant pursuant to the
LTP shall be subject to the terms of the applicable agreement issued under the
LTP. In the event a payment becomes due, the Committee may, in its sole
discretion, elect to make such payment either in cash, in shares of Common
Stock, in shares of equity securities of the entity (or its parent) resulting
from such Change in Control or in any combination of the foregoing.

b. Restrictions. At the time of grant of Retention Shares to a Participant, a
certificate representing the number of shares of Common Stock granted shall be
registered in the Participant’s name but shall be held by the Company for his or
her account. The Participant shall have the entire beneficial ownership interest
in, and all rights and privileges of a stockholder as to, such Retention Shares,
including the right to vote such Retention Shares and, unless the Committee
shall determine otherwise, the right to receive dividends thereon, subject to
the following: (i) subject to Section 9(c), the Participant shall not be
entitled to delivery of the stock certificate until the expiration of the
Restriction Period and the satisfaction of any Vesting Conditions; (ii) none of
the Retention Shares may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restriction Period or prior to the
satisfaction of any Vesting Conditions; and (iii) all of the Retention Shares
shall be forfeited and all rights of the Participant to such Retention Shares
shall terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company or a

 

11



--------------------------------------------------------------------------------

Subsidiary for the entire Restriction Period, except as provided by Sections
9(a) and 9(c), and any applicable Vesting Conditions have been satisfied. Any
shares of Common Stock or other securities or property received as a result of a
transaction listed in Section 13 shall be subject to the same restrictions as
such Retention Shares unless the Committee shall determine otherwise.

 

c. Termination of Employment.

 

  (i) Disability and Retirement. Unless the Committee shall determine otherwise
at the time of grant of Retention Shares, if (A) a Participant ceases to be an
employee of the Company or a Subsidiary prior to the end of a Restriction
Period, by reason of disability under the provisions of the Company’s or a
Subsidiary’s long-term disability plan or retirement under the provisions of the
Company’s or a Subsidiary’s pension plan either (i) at age 65 or (ii) prior to
age 65 at the request of the Company or a Subsidiary, and (B) all Vesting
Conditions have been satisfied, the Retention Shares granted to such Participant
shall immediately vest and all restrictions applicable to such shares shall
lapse. A certificate for such shares shall be delivered to the Participant in
accordance with the provisions of Section 9(d).

 

  (ii) Death. Unless the Committee shall determine otherwise at the time of
grant of Retention Shares, if (A) a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period by reason of
death, and (B) all Vesting Conditions have been satisfied, the Retention Shares
granted to such Participant shall immediately vest in his or her Beneficiary,
and all restrictions applicable to such shares shall lapse. A certificate for
such shares shall be delivered to the Participant’s Beneficiary in accordance
with the provisions of Section 9(d).

 

  (iii) All Other Terminations. If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period for any reason
other than death, disability or retirement as provided in Section 9(c)(i) and
(ii) or a termination pursuant to Section 9(c)(v), the Participant shall
immediately forfeit all Retention Shares then subject to the restrictions of
Section 9(b) in accordance with the provisions thereof, except that the
Committee may, if it finds that the circumstances in the particular case so
warrant, allow a Participant whose employment has so terminated to retain any or
all of the Retention Shares then subject to the restrictions of Section 9(b) and
all restrictions applicable to such retained shares shall lapse. A certificate
for such retained shares shall be delivered to the Participant in accordance
with the provisions of Section 9(d).

 

  (iv)

Vesting Conditions. Unless the Committee shall determine otherwise at the time
of grant of Retention Shares, if a Participant ceases to be an employee of the
Company for any reason prior to the satisfaction of any Vesting Conditions, the
Participant shall immediately forfeit all Retention Shares then subject to the
restrictions of Section 9(b) in accordance with

 

12



--------------------------------------------------------------------------------

 

the provisions thereof, except that the Committee may, if it finds that the
circumstances in the particular case so warrant, allow a Participant whose
employment has so terminated to retain any or all of the Retention Shares then
subject to the restrictions of Section 9(b) and all restrictions applicable to
such retained shares shall lapse. A certificate for such retained shares shall
be delivered to the Participant in accordance with the provisions of
Section 9(d).

 

  (v) Change in Control. In the event a Participant’s employment is
involuntarily terminated by the Company (other than a termination as a result of
death, disability, retirement or gross misconduct) within two years following a
Change in Control, the remaining restrictions with respect to all Original
Retention Shares and all Premium Retention Shares shall lapse and the Committee
may, in its sole discretion, elect to make such payment either in cash, in
shares of Common Stock, in shares of equity securities of the entity (or its
parent) resulting from such Change in Control or in any combination of the
foregoing.

d. Payment of Retention Shares. At the end of the Restriction Period and after
all Vesting Conditions have been satisfied, or at such earlier time as provided
for in Section 9(c) or as the Committee, in its sole discretion, may otherwise
determine, all restrictions applicable to the Retention Shares shall lapse, and
a stock certificate for a number of shares of Common Stock equal to the number
of Retention Shares, free of all restrictions, shall be delivered to the
Participant or his or her Beneficiary, as the case may be. If an amount is
payable by a Participant to the Company or a Subsidiary under applicable
withholding tax laws in connection with the lapse of such restrictions, the
Committee, in its sole discretion, may permit the Participant to make such
payment, in whole or in part, by authorizing the Company to transfer to the
Company Retention Shares otherwise deliverable to the Participant having a fair
market value equal to the amount to be paid under such withholding tax laws.

e. Deferral. The Committee may permit a Participant to elect to defer receipt of
all or part of any Retention Shares that would otherwise be delivered, pursuant
to rules and regulations adopted by the Committee. The Committee may permit the
payment of cash in lieu of Common Stock upon payment of the deferred amount.

 

10. STOCK UNITS

The Committee may also grant Awards of Stock Units under the Plan. The vesting
of Awards of Stock Units shall be subject to the requirement that a Participant
continue employment with the Company or a Subsidiary for a certain period of no
less than three years (the “Unit Restriction Period”), and may be subject to the
satisfaction of other conditions or contingencies (“Unit Vesting Condition”), in
order for a Participant to receive payment of such Award, as established by the
Committee at the time of the Award. The Committee may determine in its sole
discretion to waive any such requirement, condition or contingency. Awards of
Stock Units shall be payable in shares of Common Stock. The Committee may permit
a Participant to elect to defer receipt of payment of all or part of any Award
of Stock Units pursuant to rules and regulations adopted by the Committee.
Unless the Committee

 

13



--------------------------------------------------------------------------------

provides otherwise at the time an Award of Stock Units to a Participant is made,
the provisions of Section 9(c) of the Plan relating to the vesting and
forfeiture of Retention Stock upon termination of employment shall apply to any
termination of employment by such Participant during the Unit Restricted Period
or prior to the satisfaction of any Unit Vesting Condition for such Award.

 

11. DIVIDENDS AND DIVIDEND EQUIVALENTS

Any Option or Award of Stock Units may provide the Participant with the right to
receive dividend payments or dividend equivalent payments on the Common Stock
subject to the Option or Award, whether or not such Option or Award has been
exercised or is vested. Such payments may be made in cash or may be credited to
a Participant’s account and later settled in cash or Common Stock or a
combination thereof, as determined by the Committee. Such payments and credits
may be subject to such conditions and contingencies as the Committee may
establish.

 

12. REGULATORY APPROVALS AND LISTING

The Company shall not be required to issue to an Optionee, Participant or a
Beneficiary, as the case may be, any certificate for any shares of Common Stock
upon exercise of an option or for any Retention Shares granted under the Plan or
to make any payment with respect to any Stock Unit granted under the Plan prior
to (i) the obtaining of any approval from any governmental agency which the
Company, in its sole discretion, shall determine to be necessary or advisable,
(ii) the admission of such shares to listing on any stock exchange on which the
Common Stock may then be listed, and (iii) the completion of any registration or
other qualification of such shares or units under any state or federal law or
rulings or regulations of any governmental body which the Company, in its sole
discretion, shall determine to be necessary or advisable.

 

13. ADJUSTMENT IN EVENT OF CHANGES IN CAPITALIZATION

In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
spin-off, reorganization or liquidation, any other change in the corporate
structure or shares of the Company or any equity restructuring transaction, as
that term is defined in Statement of Financial Accounting Standards No. 123
(revised), the Board, upon recommendation of the Committee, will make such
equitable adjustments as it may deem appropriate in the number and kind of
shares and Stock Units authorized by the Plan, in the option price of
outstanding Options, and in the number and kind of shares, Stock Units or other
securities or property subject to Options or covered by outstanding Awards.

 

14. TERM OF THE PLAN

No Options, or Retention Shares or Stock Units shall be granted pursuant to the
Plan after April 16, 2003, but grants of Options, or Retention Shares or Stock
Units theretofore granted may extend beyond that date and the terms and
conditions of the Plan shall continue to apply thereto.

 

14



--------------------------------------------------------------------------------

15. TERMINATION OR AMENDMENT OF THE PLAN

The Board may at any time terminate the Plan with respect to any shares of
Common Stock or Stock Units not at that time subject to outstanding Options or
Awards, and may from time to time alter or amend the Plan or any part thereof
(including, but without limiting the generality of the foregoing, any amendment
deemed necessary to ensure that the Company may obtain any approval referred to
in Section 12 or to ensure that the grant of Options or Awards, the exercise of
Options, the payment of Retention Shares or the payment with respect to Stock
Units or any other provision of the Plan complies with Section 16(b) of the
Act), provided that no change with respect to any Options, Retention Shares or
Stock Units theretofore granted may be made which would impair the rights of an
Optionee or Participant without the consent of such Optionee or Participant and,
further, that without the approval of stockholders, no alteration or amendment
may be made which would (i) increase the maximum number of shares of Common
Stock and Stock Units subject to the Plan as set forth in Section 5 (except by
operation of Section 13), (ii) extend the term of the Plan or (iii) change the
class of eligible persons who may receive Options or Awards of Retention Shares
or Stock Units under the Plan. The Committee may amend the Plan to extend the
exercise period following an optionee’s termination of an option granted prior
to September 24, 1998, but not beyond: (i) in the case of a termination
resulting from the disposition by the Company of all or a part of its interest
in, or the discontinuance of the business of, a subsidiary, division or other
business unit of the Company, five years from the date of termination and
(ii) in the case of all other terminations, not more than three years from the
date of termination, or, if later, three years from the date the option becomes
exercisable, but not more than five years after the date of such termination.

 

16. LEAVE OF ABSENCE

Unless the Committee shall determine otherwise, a leave of absence other than an
Approved Leave of Absence shall be deemed a termination of employment for
purposes of the Plan. An Approved Leave of Absence shall not be deemed a
termination of employment for purposes of the Plan (except for purposes of
Section 8), but the period of such Leave of Absence shall not be counted toward
satisfaction of any Restriction Period or Unit Restriction Period or any holding
period described in Section 6(c).

 

17. GENERAL PROVISIONS

a. Neither the Plan nor the grant of any Option or Award nor any action by the
Company, any Subsidiary or the Committee shall be held or construed to confer
upon any person any right to be continued in the employ of the Company or a
Subsidiary. The Company and each Subsidiary expressly reserve the right to
discharge, without liability but subject to his or her rights under the Plan,
any Optionee or Participant whenever in the sole discretion of the Company or a
Subsidiary, as the case may be, its interest may so require.

b. All questions pertaining to the construction, regulation, validity and effect
of the Plan shall be determined in accordance with the laws of the State of
Utah, without regard to conflict of laws doctrine.

 

15



--------------------------------------------------------------------------------

18. EFFECTIVE DATE

The Plan shall become effective upon approval of the stockholders of the
Company.

 

16